Hines, Justice.
We granted this discretionary appeal to consider the constitutionality of Georgia’s “Grandparent Visitation Statute,” OCGA § 19-7-3. However, after granting the appeal, this Court decided the issue in a case already pending before us. Brooks v. Parkerson, 265 Ga. 189 (454 SE2d 769) (1995). In Brooks, we determined that “[t]he statute ... is unconstitutional under both the state and federal constitutions because it does not clearly promote the health or welfare of the child and does not require a showing of harm before state interference is authorized.” Id. at 194. Accordingly, we reverse the trial court’s order granting grandparent visitation rights based on OCGA § 19-7-3, and remand this case to the trial court for disposition in accord with our *318holding in Brooks.
Decided March 4, 1996.
John B. Cloy, William W. West, for appellant.
Michael J. Bowers, Attorney General, Almond & Ruffin, J. V. Dell, Jr., for appellees.

Judgment reversed and case remanded with direction.


All the Justices concur, except Benham, C. J., and Hunstein, J., who dissent.